Title: From George Washington to Nathanael Greene, 31 March 1783
From: Washington, George
To: Greene, Nathanael


                        
                            My Dear Sir
                            Head Quarters Newburgh March 31, 1783 
                        
                        I have the pleasure to inclose to you a Letter from the Marquis de la Fayette, which came under Cover to me,
                            by the Packet Triumph, dispatched by the Marquis & the Count de Estaing from Cadiz to Philadelphia.
                        All the accounts which this Vessel has bro’t, of a Conclusion of a General Peace, you will receive, before
                            this can reach you.
                        You will give the highest credit to my Sincerity, when I beg you to accept my warmest & most lively Congratulations on this
                            glorious and happy Event—an Event which crowns all our Labors and will sweeten the Toils which we have experienced in the
                            Course of Eight Years distressing War. The Army here, universally participate in the general Joy which this Event has
                            diffused, and, from this consideration, together with the late Resolutions of Congress, for the Commutation of the Half
                            pay, and for a Liquidation of all their Accounts, their Minds are filled with the highest Satisfaction. You will, I am sure,
                            join with me in this additional occasion of Joy.
                        It remains only for the States to be wise, and to establish their Independence on that Basis of inviolable
                            efficacious Union, & firm Confederation, which may prevent their being made the Sport of European Policy—May Heaven give
                            them Wisdom to adopt the measures still necessary for this important purpose. With the warmest Sentiments Esteem &
                            Regard, I have the Honor to be My Dear Sir Your most Obedient Servant
                        
                            Go: Washington
                        
                    